Title: From George Washington to Major General John Sullivan, 21 June 1777
From: Washington, George
To: Sullivan, John

 

Dr Sir
Saturday June 21st 1777

From every information lately received, there is reason to believe the Enemy are evacuating Brunswick by sending One Brigade after Another. It is said they are transporting their baggage both by Land & Water to Amboy with the greatest Industry. If this fact be true, I should suppose it highly expedient that you should detach a Number of Militia well acquainted with the Country South of Amboy, if you have any such, to take post along the Rive⟨r⟩ at & near what are called the Roundabouts. If they go there and the Enemy are conveying their Stores down the River, which I believe is the case, I am persuaded, by a spirited exertion and vigilant conduct, they will intercept and possess themselves of a great part of it. This is a matter of considerable importance to effect, and which not only interests them greatly, but will much distress the Enemy. If there are Militia, who are fit for the business, proper parties cannot be too early sent down. You will take the Subject immediately into consideration, that such measures may be pursued as the circumstances of the Militia may seem to point out. I am Dr Sir Yr Obedt Sert

Go: Washington

